Citation Nr: 0312640	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for left shoulder 
traumatic arthritis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for 
gastritis.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

5.  Entitlement to service connection for knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This appeal arose from a March 2002 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the evaluation assigned 
to the service-connected shoulder disorder to 30 percent; 
which granted service connection for gastritis, awarding it a 
noncompensable evaluation; and which denied service 
connection for a heart condition, osteoarthritis of the 
lumbar spine and knee pain.


REMAND

A review of the record indicates that the veteran had stated 
on his VA Form 9, Appeal to Board of Veterans' Appeals 
(Board), that he wished to appear before a member of the 
Board at a personal hearing conducted at the RO.  On October 
21, 2002, he agreed to waive his right to appear personally 
and to participate in a video-conferencing hearing with a 
member of the Board.  However, this hearing was never 
scheduled.

This case is REMANDED to the RO for the following:

Schedule the veteran for a video-
conference hearing with a member of the 
Board as requested by the veteran in 
October 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



